Citation Nr: 0501009	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-09 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for right leg 
numbness.

2.	Entitlement to service connection for left leg numbness.

3.	Entitlement to service connection for right foot 
swelling.

4.	Entitlement to service connection for left foot 
swelling.

5.	Entitlement to service connection for a right knee 
injury.

6.	Entitlement to an increased initial evaluation for 
chronic myofascial pain of the back, currently evaluated 
as noncompensably disabling.

7.	Entitlement to service connection for elevated glucose 
readings.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to July 
2000.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

From recently submitted evidence, it appears that the veteran 
may also be applying for service connection for liver 
disease, as such, this issue is referred to the RO for 
appropriate action.

The issues of entitlement to service connection for right leg 
numbness, left leg numbness, right foot swelling, left foot 
swelling, a right knee injury, and entitlement to an 
increased evaluation for chronic myofascial pain, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for diabetes mellitus.

2.  Elevated glucose levels are laboratory findings and not a 
disability for VA compensation purposes.


CONCLUSION OF LAW

Service connection for elevated glucose is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2004); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a January 2003 statement 
of the case, and a VCAA letter dated September 2002.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  

The Board also points out that the question herein presented 
is one governed not by the facts presented but by the 
controlling laws and regulations.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).  Accordingly, the VCAA is not 
applicable.

Service Connection for Elevated Glucose Readings

The Board notes that Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.

Hence, in the absence of proof of a present disability there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service. Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

Initially, the Board notes that it does not dispute that the 
veteran had elevated glucose readings during service.  
However, the veteran's elevated glucose readings represent 
only laboratory findings, and not actual disabilities for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20445 (May 7, 1996).  Under applicable regulation, the term 
"disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions.  38 
C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991As service connection can only be granted where the 
evidence shows a disability, service connection cannot be 
granted for a laboratory finding. 

In addition, the Board points out that the veteran was 
already granted service connection for diabetes by a January 
2003 rating decision, of which elevated glucose readings is a 
manifestation.

As the law, rather than the evidence, is dispositive in this 
case, the claim must therefore be denied.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). Accordingly, the veteran's claim 
of service connection for high cholesterol is denied.


ORDER

Entitlement to service connection for elevated glucose 
readings is denied.


REMAND

As to the veteran's claim of entitlement to an increased 
evaluation for his chronic myofascial pain of the back, the 
Board notes that the veteran, since his VA examination of 
September 2001, has complained of additional back pain that 
he feels warrants an increased evaluation.  Since the veteran 
last had a VA examination over three years ago, the Board is 
of the opinion that the veteran should be given a further VA 
examination for his back, to assess the present level of his 
disability.

As to the veteran's claim of entitlement to service 
connection for a right knee disorder, the veteran's service 
medical records do contain a report of trauma to the 
veteran's right knee while running in October 1980 in 
service.  However, the veteran's claim for service connection 
for a right knee disability was denied in November 2001 
primarily because the veteran, during a VA examination in 
September 2001, was found to have no current knee disability.  
A private medical treatment record dated July 2002 however 
noted the veteran's reports of right knee pain, and diagnosed 
the veteran with possible medial meniscal derangement.  As 
the veteran now has a right knee diagnosis, and did have a 
right knee injury in service, the Board is of the opinion 
that he should be provided with a further VA examination to 
assess any current right knee disability and whether it is 
related to service.

As to the veteran's claims of right and left leg numbness, 
and right and left leg foot swelling, the Board notes that 
recently, evidence was submitted to the Board which directly 
related to these issues.  However, no waiver of RO 
consideration of this evidence was received.  As such, the 
Board finds that these claims must be returned to the RO for 
consideration of the newly submitted evidence.  In addition, 
as the veteran was noted to have bilateral lower extremity 
numbness and tingling in service, and has the same present 
complaints, the Board is of the opinion that the veteran 
should be provided a comprehensive VA examination to 
determine whether he currently has any of these disabilities, 
and if so, whether they are related to service, or to any 
other service connected disability.

As such, these claims are remanded for the following 
development:

1.  The RO should furnish the veteran the 
appropriate release of information forms in 
order to obtain copies of all VA and private 
medical records pertaining to treatment for 
the disabilities in issue not previously 
submitted covering the period from 2003 to 
the present.

2.  Thereafter, the veteran should be 
afforded an examination by a VA orthopedist 
to determine the present level of severity 
of his chronic myofascial pain, and the 
severity and etiology of any right knee 
disability.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  In 
addition to x-rays, any other tests and 
studies deemed necessary should be 
completed.  It is requested that the 
examination include range of motion testing 
of the knee and spine.  Additionally, the 
orthopedist should be requested to determine 
whether the right knee and back exhibits 
weakened movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
loss or favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express an 
opinion on whether pain could significantly 
limit functional ability during flare-ups or 
when used repeatedly over a period of time.  
Following the examination the examiner is 
requested to render an opinion as to whether 
it is as likely as not that any right knee 
disability diagnosed is related to his 
military service.  A complete rational for 
any opinion expressed should be included in 
the report.

3.  Thereafter, a VA examination should be 
conducted by a specialist in vascular 
disorders to determine the etiology and 
severity of the veteran's claimed right and 
left leg numbness, and right and left foot 
swelling.  The claims folder should be made 
available to the examiner, on conjunction 
with the examination.  Any necessary tests 
and studies should be accomplished.  The 
examiner should offer an opinion as to 
whether it is as likely as not that the 
veteran has right or left leg numbness, or 
right or left foot swelling, related to his 
period of service, or related to or 
aggravated by the service-connected 
diabetes.  A complete rational for any 
opinion expressed should be included in the 
report.  

4.  Thereafter, the RO should readjudicate 
the appellant's claims.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


